[img1.gif]


 

BUSINESS LOAN AGREEMENT

 

This Business Loan Agreement (this “Agreement”) is entered into by and between
Comerica Bank (“Bank”) and Hansen Beverage Company, a Delaware corporation
(“Borrower”) as of May 8, 2007, at Bank’s Western Market headquarters office at
333 West Santa Clara Street, San Jose, California 95113 with reference to the
following facts:

WHEREAS, Borrower and Bank are parties to that certain Amended and Restated Loan
and Security Agreement, dated December 1, 2004 (as modified, amended,
supplemented or revised from time to time, the “Prior Agreement”) pursuant to
which Bank has made certain credit facilities available to Borrower. Borrower
and Bank desire to amend and restate the Prior Agreement in its entirety in
accordance herewith.

NOW THEREFOR, in consideration of the mutual covenants and conditions hereof,
the parties to this Agreement hereby agree the Prior Agreement is hereby amended
and restated in full as follows:

1.         Revolving Loan. Bank shall make available to Borrower a revolving
line of credit in the maximum principal amount of Ten Million Dollars
($10,000,000) (the “Maximum Revolving Amount”) which shall be evidenced by the
Master Revolving Note. Subject to the terms and conditions of this Agreement and
the Master Revolving Note, from time to time prior to the maturity date set
forth in the Master Revolving Note, Bank shall, upon Borrower’s request in
accordance with this Agreement, make advances (each a “Revolving Loan,” and
collectively, the “Revolving Loans”) to Borrower in an aggregate amount
outstanding not to exceed at any one time the Maximum Revolving Amount, the
proceeds of which shall be used by Borrower only for general working capital.

(a)         Revolving Loans may be repaid and reborrowed, subject to the terms
and conditions hereof including the provisions of any LIBOR Addendum to the
Master Revolving Note, provided, that the outstanding principal amount of all
Revolving Loans, together with all accrued and unpaid interest thereon, shall be
due and payable in full on the maturity date set forth in the Master Revolving
Note.

(b)         Anything contained in the foregoing to the contrary notwithstanding,
the proceeds of the initial Revolving Loan shall be applied to the repayment of
existing outstanding Indebtedness under the Prior Agreement.

2.            Letter of Credit Usage and Sublimit. Subject to availability of
Revolving Loans and subject to the terms and conditions of this Agreement and
the Master Revolving Note, from time to time prior to the maturity date set
forth in the Master Revolving Note, Bank shall issue for the account of Borrower
such standby and commercial letters of credit (each a “Letter of Credit,” and
collectively, the “Letters of Credit”) as Borrower may request, which requests
shall be made by delivering to Bank a duly executed letter of credit application
on Bank’s standard form; provided, however, that the outstanding and undrawn
amounts under all such Letters of Credit (i) shall not at any time exceed Ten
Million Dollars ($10,000,000) in the aggregate (the “Letter of Credit Sublimit”)
and (ii) shall be deemed to constitute Revolving Loans for the purpose of
calculating the availability of Revolving Loans.

(a)         Unless agreed to in writing by Bank, no commercial Letter of Credit
issued hereunder shall have an expiration date that is more than one hundred
eighty (180) days from the date of issuance, and no standby Letter of Credit
issued hereunder shall have an expiration date that is more than three hundred
sixty five (365) days from the date of issuance. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s form letter of credit application
and agreement and such other agreements as are required by Bank. Borrower shall
pay all usual issuance and other fees that Bank notifies Borrower it will be
charged for issuing and processing Letters of Credit for Borrower.

(b)         The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional and
irrevocable in accordance with the terms of the Master Revolving Note and the
letter of credit application and agreement with respect to each such Letter of
Credit. In the absence of such reimbursement, the amount so advanced immediately
and automatically shall be deemed to be an advance under the Master Revolving
Note, thereafter, shall bear interest at the rate then applicable to Revolving
Loans thereunder. Borrower shall indemnify, defend, protect and hold Bank
harmless from any loss, cost, expense, or liability, including, without
limitation, reasonable attorney’s fees incurred by Bank, whether in-house or
outside counsel is used, arising out of or in connection with any Letters of
Credit.

(c)          If at any time for any reason, the amount of Indebtedness owed by
Borrower to Bank with respect to the Letters of Credit issued on behalf of
Borrower pursuant to this Agreement is greater than the aggregate amount
available to be drawn under the Master Revolving Note, Borrower shall
immediately pay to Bank, in cash, the amount of such excess.

(d)         Borrower acknowledges and agrees that (i) at any time following the
occurrence and during the continuation of any Default, and/or (ii) termination
of Bank’s commitment or obligation to make advances, loans or otherwise extent
credit to or in favor of Borrower under the Master Revolving Note and the other
Loan Documents, in the event that and to the extent that there are any
outstanding and undrawn amounts under any Letters of Credit, at such time, upon
demand of Bank, Borrower shall deliver to Bank, or cause to be delivered to
Bank, cash collateral in an amount not less than any such outstanding and
undrawn amounts under any such Letters of Credit, which cash collateral shall be
held and retained by Bank as cash collateral for the repayment of such any
drawings under any such Letter of Credit, together with any and all other
Indebtedness of Borrower to Bank remaining unpaid, and Borrower pledges to Bank
and grants to Bank a continuing first priority security interest in any such
cash collateral so delivered to Bank. Alternatively, Borrower shall cause to be
delivered to Bank an

 

 

-1-

 

irrevocable standby letter of credit issued in favor of Bank by a bank
acceptable to Bank, in its sole discretion, in an amount not less than any such
outstanding and undrawn amounts under any such Letter of Credit, and upon terms
acceptable to Bank, in its sole discretion.

3.            Additional Loans To Borrower. Bank and Borrower agree that all
present and future Loans which Bank in its sole discretion has made or may now
or hereafter make to Borrower shall be subject to the terms and conditions of
this Agreement unless otherwise agreed to in writing by Bank and Borrower. In
the event there are contradictions between the provisions of this Agreement and
any other written agreement with the Bank, this Agreement shall prevail. All
Loans shall be subject to the terms and conditions of this Agreement, promissory
note(s) executed in connection herewith and/or previously or subsequently
executed, and all amendments, renewals and extensions thereof (sometimes
hereinafter referred to collectively with the Master Revolving Note as the
“Notes”), and all those certain security agreements and/or such other security
or other documents as Bank has required or may now or hereafter require in
connection with the Loans, the Letters of Credit or the Notes (collectively with
this Agreement and the Notes, the “Loan Documents”). Any commitment of Bank to
make Loans or otherwise extend financial accommodations under this Agreement or
any other Loan Document shall expire on the maturity date set forth in the
applicable Note evidencing such Loan, subject to Bank’s right to renew said
commitment in its sole and absolute discretion at Borrower’s request. Any such
renewal of said commitment shall not be binding upon Bank unless it is in
writing and signed by an officer of Bank.

4.            Legal Effect. This Agreement supplements the terms and conditions
of the Loan Documents. Except as otherwise specified herein, all terms used in
this Agreement shall have the same meaning as given in the Note and/or Loan
Documents which are incorporated herein by this reference. Any and all terms
used in this Agreement, the Note and/or the Loan Documents shall be construed
and defined in accordance with the meaning and definition of such term under and
pursuant to the California Uniform Commercial Code, as amended. Except as
specifically modified hereby, all of the terms and conditions of the Note and/or
the Loan Documents shall remain in full force and effect.

5.            Interest Rate; Payment Terms; Loan and Letter of Credit Fees. The
principal and interest on the Loans and the Letters of Credit shall be payable
on the terms set forth in the Notes and/or the Loan Documents.

(a)         In addition to all Bank’s customary charges, commissions, fees and
costs payable to Bank in connection with all Letters of Credit issued hereunder
in accordance with Letter of Credit Application and Agreement entered into in
connection therewith, Borrower shall pay Bank an annual fee equal to the
Applicable Letter of Credit Fee Percentage set forth below in connection with
each Letter of Credit issued or outstanding hereunder. The Applicable Letter of
Credit Fee Percentage shall be determined on the basis of the ratio of Senior
Funded Debt to EBITDA of Hansen Natural calculated on a consolidated basis
according to the quarterly financial statements and compliance certificate
submitted to Bank in accordance with the terms of this Agreement.

Total Senior Funded Debt To
EBITDA Ratio

Applicable
Letter of Credit Fee Percentage

< 1.50:1.00

1.25%

≥ 1.50:1.00 and < 2.50:1.00

1.50%

≥ 2.50:1.00

1.75%

Bank will determine the Applicable Letter of Credit Fee Percentage for each
quarterly period on the sixtieth (60th) day following the last day of each such
period. The ratio of Senior Funded Debt to EBITDA must meet the above referenced
thresholds for any decrease in the Applicable Letter of Credit Fee Percentage to
occur.

(b)         In addition to any other amounts due, or to become due, concurrently
with the execution hereof, Borrower agrees to pay to Bank a legal documentation
fee in the amount of One Thousand Five Hundred Dollars ($1,500) and all other
costs and expenses incurred by Bank in the preparation of this Agreement, the
other documents, instruments and agreements entered into in connection herewith,
and the release of any security interest previously granted to Bank by Borrower.

(c)          In addition, Borrower shall pay such additional loan fees from time
to time in the future as agreed between Bank and Borrower.

6.            Security. As security for Borrower’s obligations to Bank under
this Agreement, the Note and/or the Loan Documents and all other indebtedness
and liabilities whatsoever of Borrower to Bank, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
evidenced by the Note and/or the Loan Documents (collectively, the
“Indebtedness”), Borrower hereby grants to Bank, prior to or simultaneously with
the borrowing hereunder, a continuing security interest in all deposit accounts
of Borrower with Bank, and in all collateral provided to Bank pursuant to any
security agreement and/or all collateral that is delivered to Bank and/or which
Bank possesses from time to time, and all proceeds thereof, (collectively, the
“Collateral”).

7.            Representations and Warranties of Borrower. Borrower represents
and warrants to Bank that as of the date of acceptance of this Agreement, the
Note and/or the Loan Documents, as of the date of borrowing hereunder and at all
times the Loan or any other Indebtedness are outstanding hereunder:

(a)         Borrower is duly organized, validly existing and in good standing
under the laws of the state of its incorporation;

 

 

-2-

 

(b)         Hansen Natural is duly organized, validly existing and in good
standing under the laws of the state of its incorporation;

(c)          Each Guarantor of the Indebtedness is duly organized, validly
existing and in good standing under the laws of the state of its incorporation;

(d)         Borrower has the legal power and authority, to own its properties
and assets and to carry out its business as now being conducted; it is qualified
to do business in every jurisdiction wherein such qualification is necessary; it
has the legal power and authority to execute and perform this Agreement, the
Note and/or the Loan Documents to borrow money in accordance with its terms, to
execute and deliver this Agreement, the Note and the Loan Documents, and to do
any and all other things required of it hereunder; and this Agreement, the Note
and all the Loan Documents, when executed on behalf of Borrower by its duly
authorized officers, shall be its valid and binding obligations legally
enforceable in accordance with their terms;

(e)         The execution, delivery and performance of this Agreement, the Note
and/or the Loan Documents and the borrowings hereunder and thereunder (i) have
been duly authorized by all requisite corporate action; (ii) do not require
governmental approval; (iii) will not result (with or without notice and/or the
passage of time) in any conflict with or breach or violation of or default
under, any provision of law, the articles of incorporation, bylaws or other
operating agreements of Borrower, any provision of any indenture, agreement or
other instrument to which Borrower is a party, or by which it or any of its
properties or assets are bound; and (iv) will not result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the properties or assets of Borrower;

(f)          The balance sheet of Hansen Natural as provided to Bank by Borrower
in connection herewith and the related statement of income of Hansen Natural
provided to Bank for the period ended December 31, 2005, fairly present the
financial condition of Hansen Natural in accordance with generally accepted
accounting principles (“GAAP”) consistently applied; and from the date thereof
to the date hereof, there has been no material adverse change in such condition
or operations; and

(g)         There is not pending nor, to the best of Borrower’s knowledge,
threatened, any litigation, proceeding or governmental investigation which could
materially and adversely affect its business or its ability to perform its
obligations, pay the Indebtedness and/or comply with the covenants set forth
herein and/or in the Note and/or the other Loan Documents.

8.            Affirmative Covenants. Until the Indebtedness is paid in full,
Borrower covenants and agrees to do the following:

(a)         Furnish to Bank within sixty (60) days after the end of each fiscal
quarter, the Form 10-Q as filed with the US Securities and Exchange Commission
by Hansen Natural or any Subsidiary of Hansen Natural with respect to such
fiscal quarter, which shall include, without limitation, an unaudited company
prepared balance sheet and statement of income covering the consolidated
operations of Hansen Natural and its Subsidiaries;

(b)         Within ninety five (95) days of the end of each fiscal year, furnish
to Bank the Form 10-K as filed with the US Securities and Exchange Commission by
Hansen Natural or any Subsidiary of Hansen Natural with respect to such fiscal
year, which shall include, without limitation statements of the financial
condition of Hansen Natural and each of its Subsidiaries for each such fiscal
year, including but not limited to, a balance sheet, profit and loss statement,
and statement of cash flow. Said annual financial statements shall be prepared
by an independent certified public accountant selected by Hansen Natural and
acceptable to Bank on an audited basis; and

(c)          Promptly after the same are available, copies of all such proxy
statements, financial statements and reports as Hansen Natural or any Subsidiary
shall send to its members or stockholders, or to any holders of Subordinated
Debt as applicable, if any, and copies of all reports on Form 8-Q or otherwise
filed by Hansen Natural or any Subsidiary of Hansen Natural with the Securities
and Exchange Commission or any governmental authority at any time substituted
therefore.

(d)         In addition to the financial statements requested above, Borrower
agrees to provide Bank with quarterly compliance certificates, including a
calculation of each financial covenant set for the in the Addendum A to this
Agreement, within sixty (60) days after the end of each fiscal quarter of Hansen
Natural and its Subsidiaries; and

(e)         Promptly inform Bank of the occurrence of any default or event of
default as defined in the Note and/or the Loan Documents (hereinafter referred
to as “Default”) or of any event which could have a materially adverse effect
upon Borrower’s business, properties, financial condition or ability to comply
with its obligations hereunder, including without limitation its ability to pay
the Indebtedness;

 

(f)

Furnish such other information as Bank may reasonably request from time to time;

(g)         Keep in full force and effect its own corporate, company or
partnership existence in good standing; continue to conduct and operate its
business substantially as presently conducted and operated and maintain and
protect all franchises and trade names and preserve all the remainder of its
property used or useful in the conduct of its business and keep the same in good
repair and condition;

(h)         Comply with the financial covenants set forth in Addendum A,
attached hereto and made a part hereof;

 

 

-3-

 

(i)           Maintain a standard and modern system of accounting in accordance
with GAAP consistently applied with ledger and account cards and/or computer
tapes and computer disks, computer printouts and computer records pertaining to
the Collateral which contain information as may from time to time be requested
by Bank, not modify or change its method of accounting without the written
consent of Bank first obtained, permit Bank and any of its employees, officers,
or agents, upon demand, during Borrower’s usual business hours, or the usual
business hours of any third person having control thereof, to have access to and
examine all of Borrower’s records relating to the Collateral, Borrower’s
financial condition and the results of Borrower’s operations and in connection
therewith, permit Bank or any of its agents, employees, or officer to copy and
make extracts therefrom;

(j)           Maintain Borrower’s same place of business or chief executive
office as indicated below, and not relocate said address without giving Bank
thirty (30) days prior written notice;

(k)          Maintain insurance with such insurers in such amounts and of a type
satisfactory to Bank, with Bank to be designated as the payee of any such
insurance policies under a payee/secured lender clause acceptable to Bank;

(l)           To keep all of its principal bank accounts with Bank and shall
notify Bank immediately in writing of the existence of any other bank account,
deposit account, or any other account into which money can be deposited;

(m)        On a continuing basis from the date of this Agreement until the
Indebtedness is paid in full and Borrower has performed all of its other
obligations hereunder, Borrower represents and agrees that:

(1)         There are not and will not be Hazardous Materials (as later defined)
on, in or under any real or personal property (“Property”) now or at any time
owned, occupied or operated by Borrower which in any manner violate any
Environmental Law (as later defined).

(2)         Borrower shall promptly conduct all investigations, testing and
other actions necessary to clean up and remove all Hazardous Materials on or
affecting the Property in accordance with every Environmental Law.

(3)         Borrower shall defend, indemnify and hold harmless Bank, its
employees, agents, officers, shareholders and directors from and against any and
all claims, damages, fines, expenses, liabilities or causes of action of
whatever kind, including without limit consultant fees, legal expenses and
reasonable attorneys’ fees, suffered by any of them as a direct or indirect
result of any actual or asserted violation of any Environmental Law.

(4)         Upon ten days notice to Borrower (except in an emergency), Bank may
(but is not obligated to) enter on the Property or take such other actions as it
deems appropriate to inspect, test for, clean up, remove or minimize the impact
of any Hazardous Materials upon Bank’s receipt of any notice from any source
asserting the existence of any Hazardous Materials in violation of any
Environmental Law. All costs and expenses so incurred by Bank, including without
limit consultant fees, legal expenses and reasonable attorneys’ fees, shall be
payable by Borrower upon demand.

(5)         The provisions of this section shall survive the repayment of the
Indebtedness, the satisfaction of all other obligations of Borrower to Bank, the
discharge or termination by Bank of any lien or security interest from Borrower,
and the foreclosure of or exercise of rights as to any collateral given to Bank.

(6)         “Hazardous Materials” mean all of the following: any asbestos,
petroleum, petroleum by-products, flammable explosives, or radioactive materials
or any hazardous or toxic materials as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Sections 9601 et seq.) or in any other Environmental Law.

(7)         “Environmental Law” means any federal, state, local or other law,
ordinance, statute, directive, rule, order or regulation on object of which is
to regulate or improve health, safety or the environment.

(n)         Prior to the occurrence of an Event of Default, Bank shall not
require that Bank be permitted to conduct audits of the accounts or inventory of
Borrower. Upon the occurrence of an Event of Default, and during the
continuation thereof, Bank shall be entitled to conduct such audits of
Borrower’s accounts and inventory as Bank reasonably may require, at Borrower’s
expense.

9.            Negative Covenants. Borrower shall not, without Bank’s prior
written consent, do any of the following:

(a)         Grant a security interest in or permit a lien, claim or encumbrance
upon any of the Collateral to any person, association, firm, corporation,
entity, governmental agency or instrumentality, except as held by Bank from time
to time and except for warehouse liens, packer’s liens and co-packer’s liens
arising in the ordinary course of Borrower’s business;

(b)         Permit any levy, attachment or restraint to be made affecting any of
Borrower’s assets;

(c)          Permit any judicial officer or assignee to be appointed or to take
possession of any or all of Borrower’s assets;

(d)         Sell, lease or otherwise dispose of, move, or transfer, whether by
sale or otherwise, any of Borrower’s properties or assets in excess of Five
Hundred Thousand and 00/100 Dollars ($500,000.00), other than sales of inventory
in the ordinary course of Borrower’s business;

(e)         Change its name, business structure, corporate identity or
structure; add any new fictitious name, dissolve, liquidate, merge or
consolidate with or into any other corporation, entity or other business
organization, or permit another corporation, entity or other business
organization to merger into it;

 

-4-

 

 

 

(f)

Move or relocate any collateral except in the ordinary course of Borrower’s
business;

 

(g)

Acquire any other business organization;

(h)         Enter into any transaction or series of transactions aggregating One
Million and 00/100 Dollars ($1,000,000.00) or more not in the usual course of
Borrower’s business;

(i)           Without Bank’s prior written consent, pledge or otherwise
hypothecate any of its assets;

(j)           Make any change in Borrower’s financial structure or in any of its
business objects, purposes or operations which would adversely affect the
ability of Borrower to pay its obligations;

 

(k)

Incur any debt outside the ordinary course of Borrower’s business;

(l)           Make loans, advances or extensions of credit to any Person in an
aggregate amount in excess of Five Hundred Thousand and 00/100 Dollars
($500,000.00), except for sales on open account and otherwise in the ordinary
course of Borrower’s business;

(m)        Guaranty or otherwise, directly or indirectly, in any way be or
become responsible for obligations of any other person, whether by agreement to
purchase the indebtedness of any other person, agreement for the furnishing of
funds to any other person through the furnishing of goods, supplies or services,
by way of stock purchase, capital contribution, advance or loan, for the purpose
of paying and discharging (or causing the payment or discharge of) the
indebtedness of any other person, or otherwise, except for the endorsement of
negotiable instruments by Borrower in the ordinary course of business for
deposit or collection;

(n)         Acquire all or substantially all of the properties or assets of any
other person, enter into any reorganization or recapitalization or reclassify
its capital stock, or enter into any sale-lease back transaction;

(o)         Purchase or hold beneficially any stock or other securities of, or
make any investment or acquire any interest whatsoever in, any other person,
except for the common stock of the subsidiaries owned by Borrower on the date of
this Agreement or other applicable date and except for certificates of deposit
with maturities of one year or less of a United States commercial bank with
capital, surplus and undivided profits in excess of One Hundred Million Dollars
($100,000,000), and direct obligations of the United States government maturing
within one (1) year from the date of acquisition thereof;

(p)         Allow any fact, condition or event to occur or exist with respect to
any employee, pension or profit sharing plan established or maintained by it
which might constitute grounds for termination of any such plan or for the court
appointment of a trustee to administer any such plan;

(q)         Without Bank’s prior written consent, acquire or expend for or
commit itself to acquire or expend for fixed assets by lease, purchase or
otherwise, except in the ordinary course of Borrower’s business;

(r)          Without Bank’s prior written consent, become liable for borrowed
money or finance loans ;

(s)          Borrower shall not lend, advance or otherwise downstream the
proceeds of any Loan or other extension of credit under this Agreement or the
other Loan Documents to any Subsidiary of Borrower, including without limitation
Hard E Beverage Company, Hansen Junior Juice Company or Blue Sky Natural
Beverage Co.;

(t)          Borrower shall not loan, advance, make capital contributions to or
otherwise transfer cash or assets in any manner to any Subsidiary, or permit any
Subsidiary to do so with respect to any other Subsidiary, except for (i)
transfers of working capital by Borrower to any Subsidiary when and as necessary
to meet the working capital needs of such Subsidiary in the ordinary course of
Borrower’s and such Subsidiary’s business and so long as such transfer would not
impair Borrower’s operations or its ability to perform the Indebtedness; or (ii)
transfers of raw material and work-in-process inventory to such Subsidiary for
purposes of the completion of production of such inventory by such Subsidiary.

(u)         Borrower will not make any distribution or declare or pay any
dividend (in stock or in cash) to any shareholder or on any of its capital
stock, of any class, whether now or hereafter outstanding, or purchase, acquire,
repurchase, or redeem or retire any such capital stock, provided, however, that
Borrower may declare and pay dividends in cash or in stock in an aggregate
amount not in excess of Borrower’s current increase in retained earnings for the
most recent fiscal quarter ended as of the date of any such payment; and

(v)          Borrower shall not materially sublicense Trademark Rights other
than pursuant to contracts for or in connection with the sale or distribution of
finished products or other sublicenses entered into in the ordinary course of
business, or otherwise entered into prior to the date of this Agreement and
disclosed to Bank; provided, however, that Borrower shall within ten (10) days
after entering into any material sublicense give notice to Bank of such
sublicense and the name and address of the sublicensee and a copy of such
material sublicense. A “material

 

 

-5-

 

sublicense” means a material sublicense by Borrower to a third party granting
sole control and use of Borrower’s material Trademark Rights.

10.          Negative Pledge. In connection with this Agreement, Borrower hereby
further acknowledges and agrees that, except as expressly permitted under this
Agreement, there exists no lien, pledge, encumbrance, security interest, deed of
trust, mortgage or other charge upon, and at all times during the effectiveness
of this Agreement Borrower shall not create, incur, assume, suffer or permit to
exist any lien, pledge, encumbrance, security interest, deed of trust, mortgage
or other charge upon, any of its property or assets, whether now owned or
hereafter acquired, including without limitation any real or intellectual
property. In addition, Borrower further acknowledges and agrees that it has and
at all times during the effectiveness of this Agreement shall not enter into an
agreement with a third party providing financing to Borrower by which Borrower
places an additional negative pledge on any such property or assets or promises
not to hypothecate or transfer any such property or assets.

11.          Default. The terms “Default” or “Event of Default”, as used herein,
shall have the meaning given in the Note and/or the Loan Documents. In addition,
the parties agree that any one or more of the following events shall constitute
a default by Borrower under this Agreement, the Note and/or the Loan Documents:

(a)         If Borrower fails or neglects to perform, keep or observe any term,
provision, condition, covenant, agreement, warranty or representation contained
in this Agreement, the Note, the Loan Documents or any other present or future
agreement between Borrower and Bank;

(b)         If any material representation, statement, report or certificate
made or delivered by Borrower, or any of its officers, employees or agents to
Bank is not true and correct;

(c)          If Borrower fails to pay when due and payable or declared due and
payable, all or any portion of the Indebtedness (whether or principal, interest,
taxes, reimbursement of Bank expenses, or otherwise) and such failure continues
for three (3) business days after notice of such failure is delivered by the
Bank to Borrower;

(d)         If there is a material impairment of the prospect of repayment of
all or any portion of Borrower’s obligations, including without limitation the
Indebtedness or a material impairment of the value or priority of Bank’s
security interest in any Collateral including, without limitation, any action by
any subcontractor or warehouseman holding or asserting a lien in Collateral or
asserting a setoff right;

(e)         If all or any of Borrower’s assets are affected, become subject to a
writ or distress warrant, or are levied upon, or come into the possession of any
judicial officer or assignee and the same are not released, discharged or bonded
against within ten (10) days thereafter;

(f)          If any insolvency proceeding is filed or commenced by or against
Borrower without being dismissed within ten (10) days thereafter;

(g)         If any bankruptcy or other proceeding is filed or commenced by or
against Borrower for its reorganization, dissolution or liquidation without
being dismissed within ten (10) days of its commencement;

(h)         If Borrower is enjoined, restrained or in any way prevented by court
order from continuing to conduct all or any material part of its business
affairs;

(i)           If a notice of lien, levy or assessment is filed of record with
respect to any or all of Borrower’s assets by the United States Government, or
any department, agency or instrumentality thereof, or by any state, county,
municipal or other government agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a lien, whether inchoate
or otherwise, upon any or all of the Borrower’s assets and the same is not paid
on the payment date thereof;

(j)           If a judgment or other claim becomes a lien or encumbrance upon
any or all of Borrower’s assets and the same is not satisfied, dismissed or
bonded against within ten (10) days thereafter;

(k)          If Borrower’s records are prepared and kept by an outside computer
service bureau at the time this Agreement, the Note and/or the Loan Documents
are entered into or during the term of this Agreement, the Note and/or the Loan
Documents, such an agreement with an outside service bureau is entered into, and
at any time thereafter, without first obtaining the written consent of Bank,
Borrower terminates, modifies, amends or changes its contractual relationship
with said computer service bureau or said computer service bureau fails to
provide Bank with any requested information or financial data pertaining to
Bank’s Collateral, Borrower’s financial condition or the results of Borrower’s
operations;

(l)           If Borrower permits a default in any material agreement to which
Borrower is a party with third parties so as to result in an acceleration of the
maturity of Borrower’s indebtedness to others, whether under any indenture,
agreement or otherwise;

(m)        If Borrower makes any payment on account of indebtedness which has
been subordinated to Borrower’s obligations to Bank, including without
limitation the Indebtedness;

(n)         If any material misrepresentation exists now or thereafter in any
warranty or representation made to Bank by any officer or director of Borrower,
or if any such warranty or representation is withdrawn by any officer or
director;

 

 

-6-

 

(o)         If any party subordinating its claims to that of Bank’s or any
guarantor of Borrower’s obligations terminates its subordination or guaranty,
becomes insolvent or an insolvency proceeding is commenced by or against any
such subordinating party or guarantor;

(1)         If there is a change of ownership or control of twenty five percent
(25%) or more of the issued and outstanding capital stock of Borrower; or

(p)         If any reportable event, which the Bank determines constitutes
grounds for the termination of any deferred compensation plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any such plan, shall have
occurred and be continuing thirty (30) days after written notice of such
determination shall have been given to Borrower by Bank, or any such Plan shall
be terminated within the meaning of Title IV of the Employment Retirement Income
Security Act (“ERISA”), or a trustee shall be appointed by the appropriate
United States District Court to administer any such plan, or the Pension Benefit
Guaranty Corporation shall institute proceedings to terminate any plan and in
case of any event described in this Section 11, the aggregate amount of the
Borrower’s liability to the Pension Benefit Guaranty Corporation under Sections
4062, 4063 or 4064 of ERISA shall exceed five percent (5%) of Borrower’s
Tangible Effective Net Worth.

Bank shall not be obligated to make advances to Borrower during any cure period
provided for in Sections 11(e), 11(f), 11(j), and 11(r) above.

12.          Rights and Remedies. The parties have agreed as follows with
respect to Bank’s rights and remedies upon Default:

(a)         Bank shall have all rights and remedies available hereunder and
under the Note and the Loan Documents and under applicable law;

(b)         Bank may at its option without notice, accelerate the Indebtedness
and declare all Indebtedness to be due, owing and payable in full;

(c)          Bank may at its option without notice, cease advancing money or
extending credit to or for the benefit of Borrower under this Agreement or any
other agreement between Borrower and Bank.

(d)         No Default (as defined in this Agreement, the Note and/or the Loan
Documents) shall be waived by Bank except in writing and a waiver of any Default
shall not be a waiver of any other default or of the same default on a future
occasion;

(e)         No single or partial exercise of any right, power or privilege
hereunder, or any delay in the exercise hereof, shall preclude other or further
exercise of the rights of the parties under this Agreement, the Note and/or the
Loan Documents; and

(f)          No forbearance on the part of Bank in enforcing any of its rights
under this Agreement, the Note and/or the Loan Documents nor any renewal,
extension or rearrangement of any payment or covenant to be made or performed by
Borrower hereunder shall constitute a waiver of any of the terms of this
Agreement, the Note, and/or the Loan Documents, or of any such right.

13.          Cross-Default. A Default under this Agreement shall also be a
Default under the Note and the Loan Documents, and vice versa. A Default under
this Agreement, the Note and/or the Loan Documents shall also be a Default under
every other note and other agreement between Bank and Borrower, and vice versa.

14.          Cross-Collateral. Any Collateral for this Agreement, the Note
and/or the Loan Documents shall also be Collateral for any other obligations
owing by Borrower to Bank. Notwithstanding the above, (i) to the extent that any
portion of the Indebtedness is a consumer loan, that portion shall not be
secured by any deed of trust or mortgage on or other security interest in any of
the undersigned’s principal dwelling or in any of the undersigned’s real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering real property, that deed of trust or mortgage shall not secure
this Note or any other indebtedness of the undersigned (or any of them), unless
expressly provided to the contrary in another place.

15.          Survival of Covenants, Agreements, Representations and Warranties.
All covenants, agreements, representations and warranties (a) previously made
(except as specifically subsequently modified); (b) made in connection herewith
or with the Note and/or the Loan Documents and/or any document contemplated
hereby; or (c) executed hereafter (unless such document expressly states that
this Agreement does not apply thereto) shall survive the borrowing hereunder and
thereunder and the repayment in full of the Note and/or the Loan Documents and
any amendments, renewals or extensions thereof and shall be deemed to have been
relied upon by Bank. All statements contained in any certificate or other
document delivered to Bank at any time by or on behalf of Borrower shall
constitute representations and warranties by Borrower.

 

16.

Miscellaneous. The parties agree to the following miscellaneous terms:

(a)         This Agreement, the Note and the Loan Documents shall be governed by
California law, without regard for the effect of conflict of laws;

(b)         Borrower agrees that it will pay all out of pocket costs of Bank and
expenses (including, without limitation, Bank’s attorneys’ fees and costs and/or
fees, transfer charges and costs of Bank’s in-house counsel) in connection with
the preparation of this Agreement, the Note and/or the Loan Documents and/or the
documents contemplated hereby and the closing of the Loan;

 

 

-7-

 

(c)          This Agreement, the Note and/or the Loan Documents shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
successors and assigns; provided, however, that Borrower shall not assign or
transfer its right or obligations under this Agreement, the Note and/or the Loan
Documents without the prior written consent of Bank;

(d)         Borrower acknowledges that Bank may provide information regarding
Borrower and the Loan to Bank’s parent, subsidiaries and affiliates and service
providers, and

(e)         This Agreement is an integrated agreement and supersedes all prior
negotiations and agreements regarding the subject matter hereof. Any amendments
hereto shall be in writing and be signed by all parties hereto.

17.          JURY WAIVER. THE BORROWER AND THE BANK ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS
OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL
PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE INDEBTEDNESS OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

18.

Judicial Reference Provision.

(a)         In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.

(b)         With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement, the Indebtedness, the Note, the other Loan
Documents or any other document, instrument or agreement between the undersigned
parties (collectively in this Section, the “Comerica Documents”), will be
resolved by a reference proceeding in California in accordance with the
provisions of Sections 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding. Except as otherwise provided in the Comerica
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

(c)          The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.

(d)         The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).

(e)         The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

(f)          The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.

(g)         Except as expressly set forth herein, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

 

-8-

 

(h)         The referee shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California. The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding. The referee shall be empowered
to enter equitable as well as legal relief, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
court proceeding, including without limitation motions for summary judgment or
summary adjudication. The referee shall issue a decision at the close of the
reference proceeding which disposes of all claims of the parties that are the
subject of the reference. Pursuant to CCP § 644, such decision shall be entered
by the Court as a judgment or an order in the same manner as if the action had
been tried by the Court and any such decision will be final, binding and
conclusive. The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee. The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

(i)           If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

(j)           THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES
AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT, THE
INDEBTEDNESS OR THE OTHER COMERICA DOCUMENTS.

19.          Counterparts; Entire Agreement. This Agreement may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement. This Agreement, together with the Notes, the other Loan Documents and
each other document, instrument and agreement entered into in connection with
the Prior Agreement, to the extent not amended and restated hereby, constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof and, as applicable amends and restates in full the Prior Agreement
and any other agreement, written or oral, with respect thereto. Borrower
ratifies and reaffirms the continuing effectiveness of all promissory notes,
guaranties, security agreements, mortgages, deeds of trust, environmental
agreements, and all other instruments, documents and agreements entered into in
connection with the Prior Agreement that are not amended and restated in
connection with this Agreement, the Notes and the other Loan Documents.

IN WITNESS WHEREOF, the parties have executed this Business Loan Agreement as of
the date first set forth above.

 

 

Accepted and effective as of: May 8, 2007

at Bank’s Headquarters Office

 

“Borrower”

 

 

HANSEN BEVERAGE COMPANY
a Delaware corporation

 

“Bank”

 

 

COMERICA BANK

By:         /s/ Rodney Sacks  

Name:   Rodney Sacks  

Title:      Chairman /CEO

 

 

By:         /s/Thomas M. Hicks  

Name:  Thomas M. Hicks

Title:      Vice President-Western Market

 

 

 

 

By:         /s/ Hilton Schlosberg  

Name:   Hilton Schlosberg  

Title:      Vice Chairman/President

Address for Notices:

 

75 East Trimble Road

San Jose, California 95131

Attn: Credit Manager

Fax number: (408) 556-5097

Address for Notices:

 

1010 Railroad St.
Corona, California 92882

Attn: Tom Kelly

Fax Number: (951) 739-6212

 

 

 

 

 

-9-

 

ADDENDUM A TO BUSINESS LOAN AGREEMENT

(DEFINITIONS AND FINANCIAL COVENANTS)

 

1.            Definitions. When used in the Business Loan Agreement dated as of
May 8, 2006 by and between Comerica Bank (“Bank”) and Hansen Beverage Company, a
Delaware corporation (“Borrower”) the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

Agreement shall mean and includes that certain Business Loan Agreement, dated as
of May 8, 2006, entered into between Borrower and Bank, and any extensions,
supplements, amendments or modifications thereto.

Current Assets shall mean, in respect of a Person and as of any applicable date
of determination, all current assets of such Person determined in accordance
with GAAP.

Current Liabilities shall mean, in respect of a Person and as of any applicable
date of determination, all liabilities of such Person that should be classified
as current in accordance with GAAP.

Current Maturities of Long Term Indebtedness shall mean, in respect of a Person
and as of any applicable date of determination thereof, that portion of Long
Term Indebtedness that should be classified as current in accordance with GAAP.

Current Ratio shall mean, in respect of a Person and as of an applicable date of
determination, the sum of all Current Assets plus the amount of all Senior
Funded Debt not included therein, divided by the sum of all Current Liabilities
plus the amount of all Senior Funded Debt not included therein.

Debt shall mean, in respect of a Person and as of any applicable date of
determination, all items of indebtedness, obligation or liability of a Person,
whether matured or unmatured, liquidated or unliquidated, direct or indirect,
absolute or contingent, joint or several, that should be classified as
liabilities in accordance with GAAP. In the case of Borrower and Hansen Natural,
the term “Debt” shall include, without limitation, the Indebtedness.

EBITDA shall mean, in respect of a Person and as of any applicable period, such
Person’s consolidated pre-tax Net Income; plus (a) the aggregate of all interest
paid or accrued by such Person and its Subsidiaries including, without
limitation, all interest, fees and costs payable with respect to Indebtedness
and the interest portion of capitalized lease payments; paid or accrued during
such period; plus (b) amortization and depreciation deducted in determining Net
Income for such period; plus (c) any non-cash charge in determining Net Income
for such period

GAAP shall mean, as of any applicable period, generally accepted accounting
principles in effect during such period.

Hansen Natural shall mean Hansen Natural Corporation, a Delaware corporation.

Loans shall mean and includes the Revolving Loans, the Letters of Credit and all
other loans and advances of any kind made by Bank to Borrower pursuant to the
Agreement and the Notes.

Long Term Indebtedness shall mean, in respect of a Person and as of any
applicable date of determination thereof, all Debt which should be classified as
“funded indebtedness” or “long term indebtedness” on a balance sheet of such
Person as of such date in accordance with GAAP.

Master Revolving Note shall mean that certain revolving promissory note dated as
of even date in the original principal amount of Ten Million Dollars
($10,000,000) entered into by Borrower in favor of Bank and any extensions,
supplements, amendments or modifications thereto.

Net Income shall mean the net income (or loss) of a Person for any period of
determination, determined in accordance with GAAP but excluding in any event:

a.           any gains or losses on the sale or other disposition, not in the
ordinary course of business, of investments or fixed or capital assets, and any
taxes on the excluded gains and any tax deductions or credits on account on any
excluded losses; and

b.           in the case of Borrower or Hansen Natural, net earnings of any
Person in which Borrower or Hansen Natural has an ownership interest, unless
such net earnings shall have actually been received by Borrower or Hansen
Natural in the form of cash distributions.

Person or person shall mean and includes any individual, corporation,
partnership, joint venture, firm, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency or other entity.

Senior Funded Debt shall mean, as of an applicable date of determination all
indebtedness for borrowed money or the deferred purchase price of property or
services, including without limitation reimbursement and other obligations with
respect to surety bonds and letters of credit, (ii) all obligations evidenced by
notes, bonds, debentures or similar instruments, and (iii) all capital lease
obligations, but excluding all Subordinated Debt.

 

-10-

 

Subordinated Debt shall mean in respect of a Person and as of an applicable date
of determination all indebtedness of such Person to third parties which has been
subordinated to the Indebtedness pursuant to a subordination agreement in form
and content satisfactory to Bank.

Subsidiary shall mean, with respect to any Person, any corporation, association
or other business entity of which more than fifty percent (50%) of the total
voting power of shares of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers, or trustees
thereof, is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

Tangible Effective Net Worth shall mean, with respect to any Person and as of
any applicable date of determination, Tangible Net Worth plus Subordinated Debt.

Tangible Net Worth shall mean, with respect to any Person and as of any
applicable date of determination, the excess of:

a.           the net book value of all assets of such Person (excluding
affiliate receivables, patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, goodwill, and all other intangible assets of
such Person) after all appropriate deductions in accordance with GAAP
(including, without limitation, reserves for doubtful receivables, obsolescence,
depreciation and amortization), less

 

b.

all Debt of such Person at such time.

Trademark Rights shall mean all Borrower’s rights under license agreements and
revenue sharing agreements for trademarks and all trademarks which the Borrower
now owns or acquires in the future.

Working Capital shall mean, as of any applicable date of determination, Current
Assets less Current Liabilities.

2.            Financial Covenants. Compliance with the following financial
covenants shall be determined based upon the financial condition of Hansen
Natural, on a consolidated basis with Borrower and each other Subsidiary of
Hansen Natural, and all references to financial statements and financial
information shall be deemed to refer to the financial statements and financial
information of Hansen Natural and its consolidated Subsidiaries. The following
financial ratios and covenants shall be monitored on a quarterly basis, except
as noted below.

(a)         Tangible Effective Net Worth in an amount not less than Thirty Five
Million Dollars ($35,000,000);

 

(b)

A Current Ratio of not less than 1.25:1.00;

(c)          A ratio of Senior Funded Debt to EBITDA of not more than 1.75:1.00,
calculated on the basis of EBITDA for the four (4) fiscal quarters immediately
preceding each applicable date of determination and Senior Funded Debt as of the
date of determination;

(d)         Minimum Net income of at least One Dollar ($-1-), measured annually
as of the end of each fiscal year; and

 

(e)

No more than two (2) consecutive quarterly losses.

All financial covenants shall be computed in accordance with GAAP consistently
applied except as otherwise specifically set forth in this Agreement. All monies
due from affiliates (including officers, directors and shareholders) shall be
excluded from Hansen Natural’s assets for all purposes hereunder.

 

 

-11-

 

 